This is an action of assumpsit brought to recover damages for breach of the covenants of a lease. The jury found for the defendant, and the plaintiff prays for a new trial.
It would be useless to grant a new trial, for the plaintiff could not recover in this form of action in any event. The lease is executed in due form under the hands and seals of both parties, and the attestation clause, calling attention to that fact, shows that the frame of the document was intentional.
The statute of 1896, which dispensed with the necessity of seals upon deeds, did not abolish deeds or change the rules of common-law pleading with respect to them, and the statute still leaves it to the option of the contracting parties to use seals if they choose. The action of assumpsit will only lie upon a simple contract, not upon a specialty. 1 Ch. Pl. *99.
Petition for new trial denied, and cause remanded to the Common Pleas Division for judgment as of nonsuit.